Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Response to restriction requirement filed 03/24/2022 is acknowledged.  Applicant elected, without traverse, Group I, claims 1-18.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected groups.  
	As per election of species requirement, applicant elected claims 5,9,12 for Groups I,II,III, respectively. Claims 6,10,13 are withdrawn from further consideration under 37 C.F.R. 1.142(b) as not readable on the elected species, there being no allowable generic claim.
Claims 1-5,7-9,11,12,14-19 are under consideration.


Information Disclosure Statement

	
Applicants’ Information Disclosure Statements filed 04/12/2019, 01/13/2020, 12/15/2020 have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

112-2 paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
A.	The claims are drawn to producing prediction of an isotope structure of a chemical compound based on plurality of chemical species of the chemical compound, reaction networks, and on applying constraints obtained from a database of reaction constants and chemical constants.  The breadth of the claims encompasses any kind of kinetic and reaction constants, or compound species, none of which information necessarily requires to be related to isotope content or isotope structure of the compound.  To this end, it is unclear how prediction of isotope structure can be made based on unrelated information.
B.	The claim addresses prediction of a single mass spectrum – step “calculate a mass spectra prediction based on the reaction network, chemical species, and constraints”.  Inasmuch as the claim addresses multiple chemical species and their multiple reactions – in other words, a vast number of compounds – it is not clear mass spectrum for which compound is being predicted.  

C.	The claim arrives at producing “an isotopic structure prediction and a visualized mass spectrum prediction”.  Inasmuch as the claim addresses plurality of chemical compounds, it is not clear prediction for which compound is being made.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, and claims dependent thereupon, are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for producing isotopic structure prediction based on data containing isotope information, does not reasonably provide enablement for producing isotopic structure prediction based on data unrelated to isotope information.
The claims are drawn to producing prediction of an isotope structure of a chemical compound based on plurality of chemical species of the chemical compound, reaction network and applying constraints obtained from a database of reaction constants and chemical constants.  There is nothing in the claim language that requires said information to have any relation to isotope content. The specification addresses predicting isotope structure only for particular embodiments that are based on the initial isotope-related information.  See, for example, paragraphs 57,63, 65-68. 
There is no disclosure in specification, or in the prior art on producing isotopic structure prediction based on data which do not include isotope information.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.   

1 0 1___1 0 1
101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5,7-9,11,12,14-19 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a system and thus said claims are properly drawn to one of the four statutory categories of invention.  

.  
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include imposing constraints on the chemical species and reaction constants, calculating mass-spectrum prediction and interpreting said prediction to make a prediction of isotopic structure. 

The steps are able to be performed in the mind, but for the recitation of the system comprised of a processor and memory, i.e., a computer.  Other than reciting  said computer system,  nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic computer system does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


 Mathematical concepts recited in the claims include calculating mass spectra and isotopic structure predictions. The specification indicates that said calculations and their subsequent manipulation, is a matter of mathematical computation.  See paragraphs 59-65, 73-76.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.




In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and  using a generic computer component.

Obtaining data is a pre-solution activity directed to aspects of the information being analyzed.

The system addressed in the claims is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, and processor that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept. 

Conclusion.
	No claims are allowed

Claims 1-5,7-9,11,12,14-19 are novel and unobvious over the prior art of record or any combination thereof: the prior art of record does not teach or suggest calculating a prediction of a single mass spectrum based on plurality of chemical specie and a reaction network, and producing an isotopic structure prediction for one given compound based on such a prediction of a mass spectrum. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb